Case 1:21-cv-00165-DLC Document 29-17 Filed 02/23/21 Page 1 of 4




                EXHIBIT Q
1/4/2021        AudioCase   1:21-cv-00165-DLC
                     & Rush Transcript:                   Document
                                        Governor Cuomo Announces        29-17
                                                                 UK Strain         Filed
                                                                           of COVID-19 Has02/23/21
                                                                                          Been Detected Page    2 of
                                                                                                        in Saratoga   4 | Governor Andre…
                                                                                                                    Springs




JANUARY 4, 2021 Albany, NY


Audio & Rush Transcript: Governor Cuomo
Announces UK Strain of COVID-19 Has Been
Detected in Saratoga Springs

Governor Cuomo: "The Wadsworth lab conﬁrmed a case of the UK
strain in Saratoga County, New York. It's a gentleman who is in his
60s. He was symptomatic, but he is on the mend and he's doing
better. He did not travel recently, so this suggests that it's in the
community, it was community spread as opposed to having traveled
to the UK."

Cuomo: "If you went to the N. Fox Jewelers store in Saratoga
Springs from December 18th through December 24th you should
contact us and get a test immediately. From a public health point of
view now it's about contact tracing, and this UK strain is reported to
be 70 percent more contagious than the normal COVID strain. So,
we want to make sure we're doing everything we can to do
eﬀective contact tracing on this case."

Earlier today, Governor Andrew M. Cuomo announced that the ﬁrst conﬁrmed case of the UK
strain of COVID-19 virus has been detected in Saratoga Springs. The new strain was detected by
the Department of Health's Wadsworth laboratory as part of the state's UK strain testing program.
The strain was traced back to an individual aﬃliated with a Saratoga Springs jewelry store - N.
Fox Jewelers located on 404 Broadway, Saratoga Springs, NY - and all individuals who visited
the store from December 18 through December 24 are encouraged to contact the Department of
Health and receive a COVID-19 test immediately.


https://www.governor.ny.gov/news/audio-rush-transcript-governor-cuomo-announces-uk-strain-covid-19-has-been-detected-saratoga-0       1/3
1/4/2021        AudioCase   1:21-cv-00165-DLC
                     & Rush Transcript:                   Document
                                        Governor Cuomo Announces        29-17
                                                                 UK Strain         Filed
                                                                           of COVID-19 Has02/23/21
                                                                                          Been Detected Page    3 of
                                                                                                        in Saratoga   4 | Governor Andre…
                                                                                                                    Springs

AUDIO is available here.

A rush transcript of the Governor's remarks is available below:

As you know, the State Department of Health has been aggressively looking for the UK strain of
COVID, and we're doing more testing than any state in the country and we're doing more testing
for the UK strain. The Wadsworth lab conﬁrmed a case of the UK strain in Saratoga County, New
York. It's a gentleman who is in his 60s. He was symptomatic, but he is on the mend and he's
doing better. He did not travel recently, so this suggests that it's in the community, it was
community spread as opposed to having traveled to the UK, et cetera. He's aﬃliated with a
jewelry store in Saratoga. The sample was originally done in Saratoga Hospital and then was one
of the samples that Wadsworth received as part of their UK testing program. There are 3 other
cases in the jewelry store. We don't know if they are the UK strain of COVID, we're testing for
them now. So, Wadsworth will run those, but we have 3 other people in the jewelry store who did
test positive for COVID. The store was closed from December 24th through today, but we want
people who visited the store from December 18th until the store closed on December 24th to get
a test. The name of the store is "N" as in Nancy - N. Fox Jewelers. It's located at 404 Broadway in
Saratoga Springs.

So, if you went to the N. Fox Jewelers store in Saratoga Springs from December 18th through
December 24th you should contact us and get a test immediately. From a public health point of
view now it's about contact tracing, and this UK strain is reported to be 70 percent more
contagious than the normal COVID strain. So, we want to make sure we're doing everything we
can to do eﬀective contact tracing on this case. And we're going through the employees of the
jewelry store, but as it was a retail establishment we need the cooperation of the public. With
that, I'm joined by Dr. Zucker, and Melissa DeRosa, and Robert Mujica, and Beth Garvey, and
Gareth Rhodes. We will take questions at this point. You know that the UK strain is technically the
B117 strain, and it's been identiﬁed in California, Colorado, Florida and 33 countries. And my
guess is the states that are eﬀective at looking for it will ﬁnd it.


Contact the Governor's Press Oﬃce
 Contact us                    Albany: (518) 474 - 8418
      by phone:
                                New York City: (212) 681 - 4640



https://www.governor.ny.gov/news/audio-rush-transcript-governor-cuomo-announces-uk-strain-covid-19-has-been-detected-saratoga-0       2/3
1/4/2021        AudioCase   1:21-cv-00165-DLC
                     & Rush Transcript:                   Document
                                        Governor Cuomo Announces        29-17
                                                                 UK Strain         Filed
                                                                           of COVID-19 Has02/23/21
                                                                                          Been Detected Page    4 of
                                                                                                        in Saratoga   4 | Governor Andre…
                                                                                                                    Springs

     Contact us
      by email:                 Press.Oﬃce@exec.ny.gov




https://www.governor.ny.gov/news/audio-rush-transcript-governor-cuomo-announces-uk-strain-covid-19-has-been-detected-saratoga-0       3/3
